                                                                               Case 2:19-cv-00599-DGC Document 1 Filed 01/30/19 Page 1 of 5




                                                                     1   David P. Matthews
                                                                         TX SBN: 13206200
                                                                     2   MATTHEWS & ASSOCIATES
                                                                         2905 Sackett St.
                                                                     3   Houston, TX 77098
                                                                         Tel. (713) 522-5250
                                                                     4   Fax (713) 535-7184
                                                                         matthewsivc@thematthewslawfirm.com
                                                                     5   lsantiago@thematthewslawfirm.com

                                                                     6   Richard Freese
                                                                         AL Bar No. 6879-E67R
                                                                     7   FREESE & GOSS, PLLC
                                                                         1901 6th Ave N. Ste. 3120
                                                                     8   Birmingham, AL 35203
                                                                         Tel. (205) 871-4144
                                                                     9   Fax (205) 871-4104
Matthews & Associates




                                                                         rich@freeseandgoss.com
                                   Houston, TX 77098




                                                                    10
                                                   (713) 522-5250
                    2905 Sackett St.




                                                                    11
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                    12
                                                                                                     FOR THE DISTRICT OF ARIZONA
                                                                    13

                                                                    14   IN RE BARD IVC FILTERS                        No. MD-15-02641-PHX-DGC
                                                                         PRODUCTS LIABILITY LITIGATION
                                                                    15                                                 SECOND AMENDED MASTER SHORT
                                                                                                                       FORM COMPLAINT FOR DAMAGES
                                                                    16                                                 FOR INDIVIDUAL CLAIMS AND
                                                                                                                       DEMAND FOR JURY TRIAL
                                                                    17
                                                                                Plaintiff(s) named below, for their Complaint against Defendants named below,
                                                                    18
                                                                         incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc.364).
                                                                    19
                                                                         Plaintiff(s) further show the Court as follows:
                                                                    20
                                                                                1.     Plaintiff/Deceased Party:
                                                                    21
                                                                                       Rebecca Weitkamp,
                                                                    22
     Case 2:19-cv-00599-DGC Document 1 Filed 01/30/19 Page 2 of 5




 1   2.    Spousal Plaintiff/Deceased Party’s spouse or other party making loss of

 2         consortium claim:

 3         N/A

 4   3.    Other Plaintiff and capacity (i.e., administrator, executor, guardian,

 5         conservator):

 6         N/A

 7   4.    Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at

 8         the time of implant:

 9         MO

10   5.    Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at

11         the time of injury:

12         MO

13   6.    Plaintiff’s current state(s) [if more than one Plaintiff] of residence:

14         MO

15   7.    District Court and Division in which venue would be proper absent direct filing:

16

17   8.    Defendants (check Defendants against whom Complaint is made):

18         ☒      C.R. Bard Inc.

19         ☒      Bard Peripheral Vascular, Inc.

20   9.    Basis of Jurisdiction:

21         ☒      Diversity of Citizenship

22         ☐      Other: ________________________________________________
                                             -2-
     Case 2:19-cv-00599-DGC Document 1 Filed 01/30/19 Page 3 of 5




 1         a.       Other allegations of jurisdiction and venue not expressed in Master

 2                  Complaint:

 3         N/A

 4

 5

 6   10.   Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a

 7         claim (Check applicable Inferior Vena Cava Filter(s)):

 8         Denali

 9   11.   Date of Implantation as to each product:

10         7/21/2015

11

12   12.   Counts in the Master Complaint brought by Plaintiff(s):

13         ☒        Count I:     Strict Products Liability – Manufacturing Defect

14         ☒        Count II:    Strict Products Liability – Information Defect (Failure to

15                  Warn)

16         ☒        Count III:   Strict Products Liability – Design Defect

17         ☒        Count IV:    Negligence - Design

18         ☒        Count V:     Negligence - Manufacture

19         ☒        Count VI:    Negligence – Failure to Recall/Retrofit

20         ☒        Count VII:   Negligence – Failure to Warn

21         ☒        Count VIII: Negligent Misrepresentation

22         ☒        Count IX:    Negligence Per Se
                                            -3-
     Case 2:19-cv-00599-DGC Document 1 Filed 01/30/19 Page 4 of 5




 1         ☒      Count X:      Breach of Express Warranty

 2         ☒      Count XI:     Breach of Implied Warranty

 3         ☒      Count XII:    Fraudulent Misrepresentation

 4         ☒      Count XIII: Fraudulent Concealment

 5         ☒      Count XIV: Violations of Applicable       MO (insert state) Law

 6                Prohibiting Consumer Fraud and Unfair and Deceptive Trade Practices

 7         ☐      Count XV:     Loss of Consortium

 8         ☐      Count XVI: Wrongful Death

 9         ☐      Count XVII: Survival

10         ☒      Punitive Damages

11         ☐      Other(s):     ___________________ (please state the facts supporting

12                this Count in the space immediately below)

13                __________________________________________________________

14                __________________________________________________________

15                __________________________________________________________

16                __________________________________________________________

17                __________________________________________________________

18   13.   Jury Trial demanded for all issues so triable?

19         ☒      Yes

20         ☐      No

21

22

                                           -4-
           Case 2:19-cv-00599-DGC Document 1 Filed 01/30/19 Page 5 of 5




 1          RESPECTFULLY SUBMITTED this 30th day of January, 2019.

 2                                              MATTHEWS & ASSOCIATES

 3                                              By: /s/ David P. Matthews
                                                    David P. Matthews
 4                                                  2905 Sackett St.
                                                    Houston, TX 77098
 5
                                                FREESE & GOSS, PLLC
 6                                                 Richard Freese
                                                   FREESE & GOSS, PLLC
 7                                                 1901 6th Ave N. Ste. 3120
                                                   Birmingham, AL 35203
 8
                                                Attorneys for Plaintiff
 9

10          I hereby certify that on this 30th day of January, 2019, I electronically transmitted the
11   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal

12   of a Notice of Electronic Filing.

13                                                  /s/ David P. Matthews
                                                    David P. Matthews
14

15

16

17

18

19

20

21

22

                                                    -5-
